Citation Nr: 1759981	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease, lumbar spine.

2.  Entitlement to service connection for a cervical spine disability, to include cervical spondylosis.


ORDERS

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.


FINDING OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently diagnosed lumbar spine disabilities, are etiologically related to the Veteran's active military service.

2.  Resolving all doubt in the Veteran's favor, the currently diagnosed cervical spine disabilities, are etiologically related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introduction

The Veteran served on active duty from December 1961 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  Jurisdiction over the claim now resides with the St. Louis, Missouri RO.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to a lumbar spine disability, has been raised by the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Discussion

As an initial matter, the April 2014 Board Decision found the Veteran had submitted new and material evidence sufficient to reopen the claims for service connection for both the lumbar and the cervical spine disabilities.  The Board now finds that, resolving reasonable doubt in favor of the Veteran, the lumbar and cervical spine disabilities are etiologically related to his active military service.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77
 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for lumbar and cervical spine disabilities, which he asserts are etiologically related to active service.  Specifically, the Veteran sustained a fall in service and landed on his back and has reported constant pain since.

First, the Board finds that the Veteran has disabilities of both the lumbar and cervical spines.  Most recently, the June 2016 VA examiner diagnosed the Veteran with degenerative disc disease, lumbar spine and cervical spondylosis.

Next, the Board finds the Veteran had an in-service injury.  Specifically, the Veteran's service medical records show that in December 1962, the Veteran was seen for complaints of low back pain that he reported had been persistent for approximately one to two months following a fall in which he landed on his back.  He stated that although it was painful, he did not report for sick bay.  The examiner indicated that the Veteran's pain was in the area of L4 and L5 and that an examination revealed no muscle spasm.  Additionally, the physician reported that the Veteran had full range of motion, with slight point tenderness over the area of L4-L5; the diagnosis was slight back strain. 

The service medical records are thereafter negative for any complaints or treatment of any lumbar or cervical spine problems, and Report of Medical Examination at service separation, dated November 1963, stated his spine and other musculoskeletal parts were normal.

A January 1992 VA outpatient entry shows that the Veteran presented complaining of an exacerbation of chronic low back pain, which had gradually increased over time.  The Veteran reported having back problems for twenty years and denied having a specific history of injury.  Straight leg raising testing was negative, and no other clinical findings relating to either his back or neck were noted.  X-rays revealed that he had osteopenia and unilateral transitional anomaly of L5.

In March 2001, the Veteran filed for service connection for the residuals of a neck and back injury.  In support of the claims, he submitted a statement in which he explained the circumstances that culminated with him falling on his back and injuring his low back and neck while serving aboard ship in late 1962.  The Veteran added that although he had persistent low back and neck problems since that time, his finances did not permit him to go to a physician and so he lived with the pain.  The Veteran reported that it was only upon learning that he could receive health care from the VA that he initially sought treatment for this condition at the Little Rock, Arkansas, VA Medical Center. 

The Veteran also submitted a lay statement drafted by one of his parents, in which his parent reported that the Veteran had fallen while aboard ship during service and that he had had ongoing back pain since the injury.

Outpatient records from January to March 2001 reflect that the Veteran complained of having chronic back and neck pain.  These records indicate that he was diagnosed as having transitional lumbosacral junction; mild lumbar osteophytosis and "degenerative L4-5 disc"; retrolisthesis L4 and L5, L5and S1; multi-level degenerative bony and disc disease, worse at C6-7, with left C6-7 neuroforaminal encroachment; and retrolisthesis of C3 on C4 with degenerative disc disease.  The records are silent with regard to the etiology of the Veteran's low back and neck disorders. 

In November 2001, the RO denied service connection for residuals of a neck and back injury.  In doing so, the RO acknowledged that the Veteran had been treated for back problems in December 1962 and the VA outpatient treatment records showing that he had back and neck disabilities, but concluded that he had not sustained a chronic back disorder during service.

In March 2002, the Veteran filed a private medical report prepared by Dr. C.P. of the South Texas Spinal Clinic that stated the Veteran complained of neck and low back pain.  According to the report, the Veteran's back and neck pain began while in service in 1962 or 1963 and has been chronic since that time.

Following his physical examination of the Veteran and the administration of X-rays, Dr. C.P. diagnosed him as having cervical degenerative disc changes at multiple levels, with the greatest changes at C6-C7.  The private physician added that the Veteran had such advanced degenerative disc changes at C6-7 that it indicated a very long process and correlated with his symptoms of prolonged neck pain since an injury back in the 1960s such as the one that occurred in the military.  Dr. C.P. also diagnosed the Veteran as having lumbar degenerative disc and joint changes; subsequent to offering this impression, he stated that the Veteran had longstanding changes apparent on his X-rays that would imply a longstanding problem.  Thereafter, the examiner opined that the symptoms in the Veteran's neck and lumbar spine began in the 1960s with this fall in the military.

In May 2002, the Veteran underwent a VA orthopedic examination to determine the nature and etiology of any lumbar or cervical spine disabilities.  On examination, the veteran reported a popping pain in his neck that radiated to his left arm and occipital area, as well as constant mid-line lumbosacral pain.  Following a comprehensive physical examination of the Veteran and the administration of X-rays, the examiner diagnosed him as having degenerative disc disease of the cervical spine with left upper extremity radiculopathy and degenerative disc disease of the lumbosacral spine with facet arthropathy and left lower extremity radiculopathy. 

The VA examiner noted that since his separation from service, the Veteran had worked in construction, as an aircraft welder, and as a bottom sampler for the Texas Department of Fish and Game.  The VA examiner discussed the in-service December 1962 entry noted above and observed that at separation in November 1963 the Veteran did not complain of having any back problems.  The examiner added that there was no record of any treatment or evaluation of his back prior to the January 1992 outpatient entry from the Little Rock, Arkansas, VA Medical Center.

Subsequent to offering these impressions, the examiner indicated that he had discussed the case with the chief medical officer and orthopedic surgeon at the medical center, which he specifically noted included a review of the Veteran's claims folder, the history reported at the examination, the clinical findings and the January 2001 X-rays.  The examiner then stated that based on review of the claims file, that it was it was their opinion the record did not support a causal relationship between the Veteran's in-service injury and current degenerative changes of the lumbar and cervical spines.  The rationale offered by the VA examiner was, that despite the opinions of Dr. C.P. and the injury described by the Veteran, that the delay in seeking care and lack of interim care for nearly 30 years did not support the claimed causal relationship between a single episode of back injury and the later development of degenerative disk of the lumbar and cervical spines.  The VA examiner added that it was more probable that the Veteran's post-service employment predisposed him to the degenerative changes noted during the examination.  Thereafter, the examiner reiterated that the chief medical officer and orthopedic surgeon agreed with the findings and conclusions stated above. 

In January 2003, the Veteran, his father and a friend testified at a hearing held at the RO before a Veterans Law Judge.  During the hearing, the Veteran explained in detail the circumstances that led to his in-service fall and the resulting back and neck injuries.  In addition, he reported that he had suffered from back and neck pain since that time.  He also indicated that the he had worked in construction during the post-service period, and cited Dr. C.P.'s March 2002 report in support of his claim.

The Veteran also reported that he initially sought physical therapy for this condition in Sacramento, California, in 1964, that he had attempted to obtain those records, but stated that they were not available.  He further testified that he did not again seek any formal care prior to January 1992, when he was treated at the Little Rock, Arkansas, VA Medical Center.

At the hearing, the Veteran's father confirmed that the Veteran had longstanding back problems, and his friend, whom he has known since childhood, testified that he observed that the Veteran had had back problems following his discharge from military service.

In June 2003, the Board denied the claim for residuals of a neck and back injury.  In October 2007, the Veteran filed to reopen the claims, which were denied in a February 2008 rating decision.

Private and VA treatment records throughout the appeal period show continued treatment for both the lumbar and cervical spine disabilities.  Further, the Veteran has submitted multiple lay statements from family, friends, and former employers documenting the continued low back and neck pain that he has experienced after service.

In November 2010, the Veteran underwent a VA examination to determine the etiology his lumbar and cervical spine disabilities.  The VA examiner opined that the Veteran's lumbar and cervical spine disabilities were not related to his active duty service because there was no documentation of a cervical spine injury during service and because of the lapse of treatment for chronicity to the back.

In April 2014, the Board remanded the claims for a new examination.  Specifically, the Board found that the November 2010 VA examiner did not adequately consider the Veteran's competent lay statements, as well as the numerous other lay statements in the record.  The Board further noted that the Veteran had continuously reported that he injured his cervical spine in the same injury in which he injured his lumbar spine, and has provided competent lay statements that he has had symptoms of those disabilities since active duty service. 

In June 2014, the Veteran submitted an opinion from Dr. N.H. in support of his claim for service connection for a lumbar spine disability.  After review of the Veteran's medical history, including service treatment records, Dr. N.H. opined the Veteran's lumbar spine disability was more likely than not that the Veteran's the result of his fall while on active duty.  Dr. N.H. supported this conclusion by citing to evidence from the Mayfield Clinic that showed degenerative disc disease frequently begins with a major injury, a minor injury, or progressive pain.

In October 2014, the Veteran submitted an opinion from Dr. M.F. on the etiology of his cervical spine disability.  After review of the Veteran's medical history, Dr. M.F. opined that his cervical spine disability was more likely than not the result of his fall while on active duty.

In June 2016, the Veteran underwent VA examinations for his lumbar and cervical spine disabilities.  The examinations were conducted by the same examiner and entered into separate disability benefit questionnaire's (DBQs).  The VA examiner diagnosed the Veteran with degenerative disc disease, lumbar spine and cervical spondylosis.

The VA examiner then opined that the Veteran's lumbar and cervical spine disabilities were less likely than not due to military service, including the Veteran's fall during service.  The rationale provided by the VA examiner was that the Veteran had a fall in service, normal exit examination, and no further in-service documentation of a lumbar or cervical spine disability.  The VA examiner further opined that the Veteran's lumbar and cervical spine disabilities were the result of post-service employment, including work in construction and aircraft welding.

In July 2017, the Veteran testified before the undersigned VLJ.  He again recounted his fall during service and continuous lumbar and cervical spine pain since.

Turning to nexus opinions between the Veteran's active military service and his current lumbar and cervical spine disabilities, there are four medical opinions pertinent to the current appeal period.  The November 2010 and June 2016 VA examiners both opined that the Veterans' lumbar and cervical spine disabilities were less likely than not due to military service, including the Veteran's fall during service.

The Board first finds that both the November 2010 and June 2016 VA examination reports are not probative as to the etiology of the current lumbar or cervical spine disabilities.  Specifically, both examiners relied on the absence of continuity of care, despite the affirmative medical evidence of record showing current lumbar and cervical disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Further, both examiners failed to adequately address the abundant lay testimony of record that the Veteran has experienced continuous low back and neck pain since his in-service fall.  Finally, both VA examiners failed to provide any rationale for their opinions that the Veteran's post-service employment played any part in the degenerative changes of the lumbar and cervical spines.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In contrast, the opinions of Dr. N.H. and Dr. M.F., both reflect a review of the Veteran's service treatment records, post-service treatment records, and lay statements of the Veteran.  Their opinions, as a whole, consider all the pertinent evidence of record and provide rationales for the opinions stated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds the June 2014 opinion of Dr. N.H. and October 2014 opinion Dr. M.F. more probative than the previous opinions of record, and adequate for granting service connection.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current lumbar and cervical spine disabilities.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board therefore finds that the evidence is at least in equipoise on the question of whether the Veteran's current lumbar and cervical spine disabilities are the direct result of his military service.  Dr. N.H. opined the Veteran's lumbar spine disability was the result of injuries incurred during active military service.  Similarly, Dr. M.F. opined the Veteran's cervical spine disability was also the result of active military service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to: Missouri Veterans Commission

Department of Veterans Affairs


